DETAILED ACTION

Claims 1-20 are currently pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Note that the Foreign and NPL documents are filed in the parent application 16/737021.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
The present invention relates to polar code construction.
The claimed invention as set forth in claim 1 recites features such as:
A method for transmitting polar encoded data, the method comprising: 
storing data to be polar encoded; 
determining a reliability associated with each bit position in a bit sequence by: 
calculating a sequence of weighted summations corresponding to each of the bit positions, wherein the reliability of each bit position is determined from its respective weighted summation, wherein the weighted summations are calculated according to the expression wi=                         
                            
                                
                                    ∑
                                    
                                        j
                                        =
                                        0
                                    
                                    
                                        n
                                        -
                                        1
                                    
                                
                                
                                    b
                                    j
                                     
                                    .
                                     
                                    β
                                
                            
                        
                    j, wherein wi is the weighted summation for the ith bit position, wherein j is a summation index, wherein n is a total number of bit positions in the bit sequence, wherein bj are elements of a binary expansion over a respective bit position, wherein                         
                            β
                        
                    j = 2 j                         
                            
                                
                                    1
                                
                                
                                    m
                                
                            
                        
                     , and wherein m is a numerical value different from 4; 
rank ordering the bit positions based on their respective reliabilities;
allocating the data as information bits in the most reliable bit positions of a polar code based on the rank ordering; 
allocating the remaining portion of bit positions as frozen bits of the polar code;
polar encoding the information bits and the frozen bits; and 
transmitting the polar encoded information bits and frozen bits.

The prior arts of record, namely Li et al. (US-20190190544), teach  method for generating a hybrid Polar code is provided and includes: obtaining a first matrix of N X N and a sequence that includes N bits, where N is a code length of a hybrid Polar code to be generated, N rows of the first matrix correspond to the N bits in the sequence in a one-Li also teaches [t]he code rate is determined by K and N, for example, K/N. (¶ [0097]).
The prior arts of record, however, fail to teach, singly or in combination, calculating a sequence of weighted summations corresponding to each of the bit positions, wherein the reliability of each bit position is determined from its respective weighted summation, wherein the weighted summations are calculated according to the expression wi=                         
                            
                                
                                    ∑
                                    
                                        j
                                        =
                                        0
                                    
                                    
                                        n
                                        -
                                        1
                                    
                                
                                
                                    b
                                    j
                                     
                                    .
                                     
                                    β
                                
                            
                        
                    j, wherein wi is the weighted summation for the ith bit position, wherein j is a summation index, wherein n is a total number of bit positions in the bit sequence, wherein bj are elements of a binary expansion over a respective bit position, wherein                         
                            β
                        
                    j = 2 j                         
                            
                                
                                    1
                                
                                
                                    m
                                
                            
                        
                     , and wherein m is a numerical value different from 4; rank ordering the bit positions based on their respective reliabilities; allocating the data as information bits in the most reliable bit positions of a polar code based on the rank ordering; allocating the remaining portion of bit positions as frozen bits of the polar code; polar encoding the information bits and the frozen bits; and transmitting the polar encoded information bits and frozen bits. As such, modification of the prior art of record to include the claimed calculating a sequence of weighted summations corresponding to each of the bit positions, wherein the reliability of each bit position is determined from its respective weighted summation, wherein the weighted summations are calculated according to the expression wi=                         
                            
                                
                                    ∑
                                    
                                        j
                                        =
                                        0
                                    
                                    
                                        n
                                        -
                                        1
                                    
                                
                                
                                    b
                                    j
                                     
                                    .
                                     
                                    β
                                
                            
                        
                    j, wherein wi is the weighted summation for the ith bit position, wherein j is a summation index, wherein n is a total number of bit positions in the bit sequence, wherein bj are elements of a binary expansion over a respective bit position, wherein                         
                            β
                        
                    j = 2 j                         
                            
                                
                                    1
                                
                                
                                    m
                                
                            
                        
                     , and wherein m is a numerical value different from 4; rank ordering the bit positions based on their respective reliabilities; allocating the data as information bits in the most reliable bit positions of a polar code based on the rank ordering; allocating the remaining portion of bit positions as frozen bits of the polar code; polar encoding the information bits and the frozen bits; and transmitting the polar encoded information bits and frozen bits can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the calculating a sequence of weighted summations corresponding to each of the bit positions, wherein the reliability of each bit position is determined from its respective weighted summation, wherein the weighted summations are calculated according to the expression wi=                         
                            
                                
                                    ∑
                                    
                                        j
                                        =
                                        0
                                    
                                    
                                        n
                                        -
                                        1
                                    
                                
                                
                                    b
                                    j
                                     
                                    .
                                     
                                    β
                                
                            
                        
                    j, wherein wi is the weighted summation for the ith bit position, wherein j is a summation index, wherein n is a total number of bit positions in the bit sequence, wherein bj are elements of a binary expansion over a respective bit position, wherein                         
                            β
                        
                    j = 2 j                         
                            
                                
                                    1
                                
                                
                                    m
                                
                            
                        
                     , and wherein m is a numerical value different from 4; rank ordering the bit positions based on their respective reliabilities; allocating the data as information bits in the most reliable bit positions of a polar code based on the rank ordering; allocating the remaining portion of bit positions as frozen bits of the polar code; polar encoding the information bits and the frozen bits; and transmitting the polar encoded information bits and frozen bits set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the calculating a sequence of weighted summations corresponding to each of the bit positions, wherein the reliability of each bit position is determined from its respective weighted summation, wherein the weighted summations are calculated according to the expression wi=                         
                            
                                
                                    ∑
                                    
                                        j
                                        =
                                        0
                                    
                                    
                                        n
                                        -
                                        1
                                    
                                
                                
                                    b
                                    j
                                     
                                    .
                                     
                                    β
                                
                            
                        
                    j, wherein wi is the weighted summation for the ith bit position, wherein j is a summation index, wherein n is a total number of bit positions in the bit sequence, wherein bj are elements of a binary expansion over a respective bit position, wherein                         
                            β
                        
                    j = 2 j                         
                            
                                
                                    1
                                
                                
                                    m
                                
                            
                        
                     , and wherein m is a numerical value different from 4; rank ordering the bit positions based on their respective reliabilities; allocating the data as information bits in the most reliable bit positions of a polar code based on the rank ordering; allocating the remaining portion of bit positions as frozen bits of the polar code; polar encoding the information bits and the frozen bits; and transmitting the polar encoded information bits and frozen bits as set forth in claim 1. Independent claim(s) 8 and 15 recite(s) similar patentable features and are/is allowable for the same reasons as claim 1. Hence, claims 1-20 are allowable over the prior arts of record.
The Examiner favors the allowance of claims 1-20. 
	



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang et al. (US-20180076922) teaches techniques map parity bits to sub-channels based on their row weights. The row weight for a sub-channel may be viewed as the number of "ones" in the corresponding row of the Kronecker matrix or as a power of 2 with the exponent (i.e. the hamming weight) being the number of "ones" in the binary representation of the sub-channel index (further described below). In one embodiment, candidate sub-channels that have certain row weight values are reserved for parity bit(s). Thereafter, K information bits may be mapped to the K most reliable remaining sub-channels, and a number of frozen bits (e.g. N-K) may be mapped to the least reliable remaining sub-channels. Parity bits may then mapped to the candidate sub-channels, and parity bit values are determined based on a function of the information bits. (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J TABONE JR whose telephone number is (571)272-3827. The examiner can normally be reached M-F 9 AM to 7 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN J TABONE  JR/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        01/27/2022